Citation Nr: 0919530	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-06 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether an October 1954 rating decision is based on clear and 
unmistakable error for failure to grant service connection 
for residuals of shell fragment wounds of the left leg and 
pelvis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran performed active military service from June 1951 
to July 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that determined that an October 15, 1954, RO rating 
decision was not based on clear and unmistakable error (clear 
and unmistakable error hereinafter will be referred to as 
CUE). 

The Veteran's December 2004 claim of CUE reflects that he 
seeks an effective date earlier than August 16, 1965, for 
grant of a 20 percent rating for shell fragment wound 
residuals of the left leg and pelvis.  CUE in an October 1954 
rating decision is one route to attaining an earlier 
effective date for payment of benefits.  However, there are 
other potential routes, such as the possibility of showing an 
unaddressed and still-pending claim dated earlier than August 
16, 1965, or the possibility of a showing of non-finality in 
the October 1954 rating decision.  VA has a duty to notify 
the Veteran of any evidence necessary to prevail on a claim 
and such notice has not been supplied to the Veteran with 
respect to the various avenues that might lead to an earlier 
effective date for a grant of a 20 percent rating for the 
left leg and pelvis.  The Board lacks jurisdiction to remand 
the earlier effective date issue, however, as it has not been 
the subject of a rating decision and notice of disagreement.  
The Board therefore refers the claim for an effective date 
earlier than August 16, 1965, for grant of a 20 percent 
rating for shell fragment wound residuals of the left leg and 
pelvis for any additional action deemed appropriate.






FINDINGS OF FACT

1.  A rating decision issued on October 20, 1954, granted 
service connection for right leg and right buttock shell 
fragment wound residuals, but did not mention left leg and 
pelvis shell fragment wound residuals.  

2.  The Veteran was properly notified of the October 1954 RO 
decision, but he did not appeal.  

3.  In December 2004, the Veteran requested a revision of the 
October 1954 RO decision based on CUE. 

4.  The October 1954 RO rating decision does not contain an 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The October 1954 rating decision in question is not clearly 
and unmistakably erroneous in failing to grant service 
connection for shell fragment wound residuals of the left leg 
and pelvis.  38 U.S.C.A. § 5109A (2002); 38 C.F.R. §§ 3.303, 
3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist claimants in substantiating 
claims for benefits does not apply to this case.  Notice and 
assistance in claim development is not required because the 
issue presented involves a request to review a prior final RO 
decision based on alleged CUE.  Parker v. Principi, 15 Vet. 
App. 407 (2002).  In an April 2006-issued statement of the 
case, the claimant was notified that a successful CUE claim 
involves the showing of undebatable error in the decision in 
question.  There is no further duty to notify or assist the 
claimant.

CUE

Previous final determinations will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A rating or other adjudicative decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
CUE is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  

In order to find CUE, it must be determined (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied; and (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that had 
the error not been made the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313); see 
also Fugo, 6 Vet. App. at 44.  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo, 6 Vet. App. at 43-44.  VA's breach of a duty to assist 
cannot form the basis for a claim of CUE.  Baldwin v. West, 
13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

A failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

The evidence considered in the October 1954 rating decision 
consists of the Veteran's service treatment records (STRs), 
his original August 1954 VA Form 8-526e, application for 
benefits, and a September 1954 VA Form 8-526, application for 
benefits.  Also of record was a September 27, 1954, VA 
hospital final summary report.  The STRs reflect soundness at 
entry. The STRs reflect that mortar wounds to the right upper 
leg and buttocks and to the left buttocks were suffered in 
combat in Korea in 1952.  A September 27, 1954, VA hospital 
report describes the wounds suffered and offers the following 
final diagnoses: 

(1) Wound of right thigh posterior with lost 
[sic] of muscle secondary to shrapnel wound old, 
healed, untreated, unchanged.  
(2) Wound of buttock right, secondary to shrapnel 
wound old, healed, untreated, unchanged. 
(3) Chronic prostatitis, treated, improved.  

On his VA application, the Veteran reported leg and pelvic 
injuries with difficulty walking and limited ability to 
remain standing.  He further reported the locations of 
facilities where he had received relevant treatment.   

An RO rating decision in October 1954 granted service 
connection for shell fragment wounds with osteomyelitis and 
assigned a 70 percent rating.  The Veteran was notified of 
that decision in October 1954 and did not indicate 
disagreement within one year.  In a September 1966 rating 
decision, a separate 20 percent rating was assigned for 
residuals of shell fragment wound of the left buttock, 
effective from August 16, 1965. 

In December 2004, the Veteran requested a revision of the 
final October 1954 decision based on CUE.  He argued that a 
left buttock evaluation, which, in a September 1966 rating 
decision, was assigned effective from August 16, 1965, should 
have been assigned in the October 1954 rating decision.  The 
Veteran argued that in his original claim for benefits for 
shrapnel injuries, because he had made no distinction between 
the right and left side, VA should have construed his 
original claim to include service connection for residuals of 
wounds to both legs.  

A claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2008).  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2008).  

The Veteran's assertion of CUE is based on VA's failure, in 
October 1954, to grant service connection for left leg and 
pelvis injury residuals, or, VA's failure to more liberally 
construe his original claim for benefits.  A review for CUE 
must be based solely on the evidence of record at the time of 
the rating decision.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (CUE must be based on the record and law that 
existed at the time of the prior adjudication in question).  
In this case, the VA diagnosis offered in September 1954 
conflicts with the wounds described in the STRs.  While the 
STRs note left leg and pelvis shell fragment wounds, the 
September 1954 VA diagnosis included only the right leg and 
buttocks.  When the RO re-weighed the evidence in 1965, it 
found adequate basis to grant service connection for left 
buttock shell fragment wound residuals.  However, for CUE to 
be found, re-weighing of old evidence is not allowed.  It 
must be shown that the facts known at the time were not 
before the adjudicator or that the law then in effect was 
incorrectly applied.  Neither of these is shown.  The 
Veteran's disagreement lies in the way in which VA weighed 
the evidence of record.  Unfortunately, disagreement in how 
the evidence was weighed does not validate a CUE claim.  In a 
CUE claim, "[t]he claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, in 
case VA failed to assist in the development of the claim, 
failure in the duty to assist is not CUE.  Baldwin, Caffrey, 
supra.

In conclusion, the Veteran has not shown that the facts known 
at the time of rating decision issuance (October 20, 1954) 
were not before the adjudicator or that the law then in 
effect was incorrectly applied.  After considering the 
evidence of record at the time of the October 1954 rating 
decision, as well as the Veteran's assertion that service 
connection for the left buttock should have been granted in 
October 1954, the Board finds that the Veteran has failed to 
demonstrate CUE in the October 1954 RO decision.  The CUE 
claim must therefore be denied.  


ORDER

The claim of CUE in an October 1954 rating decision that 
omitted service connection for left leg and pelvis shell 
fragment wound residuals is denied.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


